204 Md. 663 (1954)
103 A.2d 342
LASLO
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 26, October Term, 1953.]
Court of Appeals of Maryland.
Decided March 17, 1954.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
Joseph William Laslo was convicted by the Criminal Court of Baltimore on four indictments, two of them charging possession of a deadly weapon, one charging larceny, and one charging robbery with a deadly weapon. The Court sentenced him to confinement in the Maryland House of Correction for a term of eight years. He is applying here for leave to appeal from denial of a writ of habeas corpus.
First, petitioner contends that the Court admitted evidence against him which had been obtained by illegal search and seizure. We have repeatedly stated that the legality of a search and seizure may be raised on appeal, but cannot be raised on habeas corpus. Presley v. Warden, Maryland Penitentiary, 201 Md. 660, 92 A.2d 754; Dodson v. Warden of Maryland House of Correction, 201 Md. 655, 92 A.2d 754; Sykes v. Warden, Maryland Penitentiary, 201 Md. 662, 93 A.2d 549.
Secondly, petitioner contends that the weapon used to commit the crimes was never introduced at his trial, and that the evidence produced against him was not sufficient to convict him. The question of guilt or innocence or the sufficiency of evidence to sustain a conviction *665 cannot be raised on habeas corpus. Lombardi v. Warden, Maryland Penitentiary, 203 Md. 664, 99 A.2d 729; Bonsuk v. Warden of Maryland House of Correction, 203 Md. 671, 100 A.2d 645.
Thirdly, petitioner contends that a revolver was obtained by the police by illegal search and seizure, but it was devoid of any bullets, and therefore the indictment was faulty in charging possession of a deadly weapon. Although petitioner alleges a defect in the indictment, which cannot be considered on habeas corpus, Ahern v. Warden of Maryland House of Correction, 203 Md. 679, 102 A.2d 567, he is actually complaining of insufficiency of evidence, which also cannot be considered on habeas corpus.
Application denied, with costs.